           Case 2:18-cv-05015-GJP Document 48 Filed 07/20/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SHANELL TRAVIS ON BEHALF OF
 HERSELF AND OTHERS SIMILARLY
 SITUATED,
                                                                           CIVIL ACTION
                                  Plaintiff,                               NO. 18-05015

          v.

 ASOCIACION PUERTORRIQUENOS EN
 MARCHA, INC.,

                                  Defendant.


PAPPERT, J.                                                                            July 20, 2020
                                                MEMORANDUM
         Shanell Travis sued her former employer, Asociacion Puertorriquenos en

Marcha, Inc., under the Fair Labor Standards Act for allegedly failing to pay her and

other employees overtime wages. Thirty-three other similarly situated employees

     d                 c      c       ac       . The parties reached a settlement and now move for

   C           a           a . The Court grants the Motion and approves the settlement.

                                                        I
         Asociacion is a nonprofit foster care organization. See (Compl. ¶ 8, ECF No. 1).

Plaintiffs worked for Asociacion as case managers. (Id. at ¶¶ 9 10.) This position did

not require a      a          d            or any other specialized academic training. See (id. at

¶¶ 12 14). Asociacion paid case managers salaries of around $44,000 and classified

them as exempt                       FLSA                   a   a da , meaning they did not receive

any extra pay if they worked more than forty hours in a week. (Mot. for Approval 3,

ECF No. 46); see (Compl. ¶¶ 16 17). Plaintiffs argued that the exemption Asociacion

invoked applied                                  a              ca    d       c a         c    ,



                                                        1
              Case 2:18-cv-05015-GJP Document 48 Filed 07/20/20 Page 2 of 6




which they claim the case manager position did not. (Mot. for Approval 4.) Asociacion

countered that the exemption did a                       b ca       Pa              ac    ad       a bac

        a        d          a d       ca                             c                     ca       c              .

(Id.)

            After the Court conditionally certified the FLSA collective, the parties engaged

in discovery and participated in two mediation sessions. See (id.) During the second

session, the parties reached a settlement, which they now ask the Court to approve.

See (id.)

                                                              II
                                                              A
            T    FLSA establishes federal minimum-wage, maximum-hour, and overtime

  a a                a ca         b   d        db c            ac . Genesis Healthcare Corp. v. Symczyk,

569 U.S. 66, 69 (2013). Parties may settle FLSA claims by reaching a compromise

supervised by either the Department of Labor or by a district court. See 29 U.S.C.

§ 216(b), (c); Kraus v. PA Fit II, LLC, 155 F. Supp. 3d 516, 522 (E.D. Pa. 2016).

Although the Third Circuit has not addressed whether parties may settle FLSA claims

without court approval, most district courts in this Circuit deem court approval

necessary. See Howard v. Phila. Housing Auth., 197 F. Supp.3d 773, 776 (E.D. Pa.

2016).

            Before approving a settlement, a district court must find that the settlement

resolves a bona fide dispute              a        ,                         ac a              a    a      a

              c a       [FLSA ] c          a           a da        cab       . Id. at 777 (internal quotations

omitted). For example, a settlement resolves a bona fide dispute                                           c a

  a         ab   c                             ,       c a bac           a    ,     a a   ac a       d         .



                                                              2
              Case 2:18-cv-05015-GJP Document 48 Filed 07/20/20 Page 3 of 6




Id. (internal quotations and alterations omitted). If the settlement resolves a bona fide

dispute, a court then asks whether (1)                          t is fair and reasonable for the

              ( ), a d (2)         a                       FLSA                   a

            ac . Id. (footnote omitted). In FLSA collective actions, courts often consider the

nine Girsh factors when deciding whether a settlement is fair and reasonable. See

Girsh v. Jepson, 521 F.2d 153 (3d Cir. 1975); Kraus, 155 F. Supp. 3d at 523 n.3

(discussing whether and how courts should apply the Girsh factors in FLSA actions).

                                                       B
            In approving FLSA settlements, courts may a              a    a    ab      a

b       adb           d       da   . 29 U.S.C. § 216(b); see also Kraus, 155 F. Supp. 3d at 533.

P c           a           c                   a            d   db c                   T    dC c

    a       a d       ca      . Id. (quoting Keller v. T.D. Bank, No. 12-5054, 2014 WL 5591033,

at *14 (E.D. Pa. 2014)). This method awards a fixed percentage of the settlement fund

to counsel. Id. T a                       a       ab       a                  d       the percentage-of-

recovery method, courts consider a variety of factors such as (1) whether members of

the collective action have raised objections; (2) c                       a d efficiency; (3)

                  a           ; (4) the time plaintiff s counsel devoted to the case; and (5) a a d

             a ca     . Gunter v. Ridgewood Energy Corp., 223 F.3d 190, 195 n.1 (3d Cir.

2000). In class or collective actions, courts may also gra            a       c a a d           a   d

plaintiffs for the services they provided and the risks they incurred during the . . .

        a     . Sullivan v. DB Inv., Inc., 667 F.3d 273, 333 n.65 (3d Cir. 2011) (quotation

omitted).




                                                       3
          Case 2:18-cv-05015-GJP Document 48 Filed 07/20/20 Page 4 of 6




                                                   III
       Under the proposed settlement, Asociacion will pay $162,000 plus any taxes

associated with the settlement payments. (Mot. for Approval 5.) After subtracting

$40,500    a                        a d          a d a $5,000       c a a d      T a   ,

thirty-four Plaintiffs will share the remaining $116,500. (Id.)

                                                    A
       The settlement resolves a bona fide dispute. Asociacion and Plaintiffs dispute

               ca         a a                      d          ca     d        c a          c

  c   a                    Pa                    FLSA           me mandate. (Id. at 4.) They also

contest whether Plaintiffs in fact worked significant overtime hours. See (id. at 3, 9).

The settlement resolves those disputes, setting the overtime wages and hours for each

Plaintiff. See (Settlement Agreement, ECF No. 45-1).

       The settlement is fair and reasonable. Although the case is not particularly

complex, litigating it would be expensive and time-consuming. Had they not settled,

Pa              d a             d         da a   A c ac      anticipated motions to decertify the

collective and for summary judgment. See (Mot. for Approval 10). P a                   a       ab

reaction to the settlement all but three have expressly approved and none have

objected a            a                            a       . See (id. at 10); (Suppl. Mem. Supp.

Mot. for Approval, ECF No. 47). That the parties have conducted extensive discovery

and held two mediation sessions supports the settlement as well. See (Mot. for

Approval 10 11); In re Cendant Corp. Litig., 264 F.3d 201, 235 36 (3d Cir. 2001).

These factors       along with the genuine risks of establishing liability, proving damages

and maintaining the collective, see (Mot. for Approval 11) convince the Court that the

settlement is fair and reasonable.



                                                       4
         Case 2:18-cv-05015-GJP Document 48 Filed 07/20/20 Page 5 of 6




       The settlement also furthers the implementation of the FLSA. Unlike some

FLSA collective settlements, this one lacks                        b   d          c     d         a

a            ,      b ad       a     a       a   ,           a d           . VanOrden v. Lebanon

Farms Disposal, Inc., 2019 U.S. Dist. LEXIS 181897 at *4 (M.D. Pa. Oct. 18, 2019).

Though the agreement bars Plaintiffs from discussing the terms of the settlement with

the media, it does not otherwise prevent them from discussing the lawsuit. See

(Settlement Agreement ¶ 9); cf. Ogunlana v. Atl. Diagnostic Labs. LLC, No. CV 19-

1545, 2020 WL 1531846, at *5 (E.D. Pa. Mar. 31, 2020). And the release provision

pertains only    ca        a             a           d             a   ab         a d             Ac      .

(Settlement Agreement ¶ 4.) Because the Complaint alleges facts relevant only to

claims for overtime pay, see (Compl. ¶¶ 8 17), the release provision does no more than

discharge the claims actually asserted in the case, see Ogunlana, 2020 WL 1531846, at

*6. Thus, approving the                      d                     a         FLSA                 .

                                                         B
       The            da                     a dc            a     a   a d    a       ab . P a

counsel seeks $40,500. See (Mot. for Approval 13). Expenses account for $6,732 of that

figure. (Id.) The      a           $33,768       a                     c                      d               -one

percent of the $162,000 settlement fund. (Id.) N P a                          a     b c d             c

fees and costs. See (id. at 14); (Suppl. Mem. Supp. Mot. for Approval 1). C

experience and skill, the time devoted to the case, the genuine risk of nonpayment and

awards in similar cases all add to the reasonableness of the requested fees and costs.

See (Santillo Decl. ¶¶ 7 17, 22); (id. Ex. B); cf. Solkoff v. Pennsylvania State Univ., 435

F. S    . 3d 646, 658 (E.D. Pa. 2020). A c                   -c   c                           ($40,500)

the fees generated under the lodestar method ($60,476) c                                a c


                                                         5
          Case 2:18-cv-05015-GJP Document 48 Filed 07/20/20 Page 6 of 6




are fair and reasonable. See (Mot. for Approval 15 16); (Santillo Decl. ¶¶ 18 22); In re

Rite Aid Corp. Sec. Litig., 396 F.3d 294, 305 07 (3d Cir. 2005).

                                            C
        T a     request for a service award of $5,000 is appropriate. As the named

plaintiff, she bore the risks of litigation and should be compensated for her role as a

public servant. See Sullivan, 667 F.3d at 333 n.65. Travis actively participated in both

   da         a d   a b          d                            a     . (Mot. for Approval

13.) And a $5,000 award compares favorably with previous service awards. See (id.)

(listing cases that approving awards of $7,500 $12,500 as appropriate).

        An appropriate Order follows.

                                                        BY THE COURT:




                                                         /s/ Gerald J. Pappert
                                                        ________________________
                                                        GERALD J. PAPPERT, J.




                                             6
